


117 HR 2340 IH: Toll Credit Marketplace Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2340
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Mr. Pappas (for himself, Ms. Newman, Ms. Sherrill, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To direct the Secretary of Transportation to establish a toll credit exchange pilot program, and for other purposes.


1.Short titleThis Act may be cited as the Toll Credit Marketplace Act of 2021. 2.Transfer and sale of toll credits (a)DefinitionsIn this section:
(1)Originating StateThe term originating State means a State that— (A)is eligible to use a credit under section 120(i) of title 23, United States Code; and
(B)has been selected by the Secretary under subsection (d)(2). (2)Pilot programThe term pilot program means the pilot program established under subsection (b).
(3)Recipient StateThe term recipient State means a State that receives a credit by transfer or by sale under this section from an originating State. (4)StateThe term State has the meaning given the term in section 101(a) of title 23, United States Code. 
(b)Establishment of pilot programThe Secretary of Transportation shall establish and implement a toll credit exchange pilot program in accordance with this section. (c)PurposesThe purposes of the pilot program are—
(1)to identify the extent of the demand to purchase toll credits; (2)to identify the cash price of toll credits through bilateral transactions between States;
(3)to analyze the impact of the purchase or sale of toll credits on transportation expenditures; (4)to test the feasibility of expanding the pilot program to allow all States to participate on a permanent basis; and
(5)to identify any other repercussions of the toll credit exchange. (d)Selection of originating States (1)ApplicationIn order to participate in the pilot program as an originating State, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, such information as is required for the Secretary to verify—
(A)the amount of unused toll credits for which the State has submitted certification to the Secretary that are available to be sold or transferred under the pilot program, including— (i)toll revenue generated and the sources of that revenue;
(ii)toll revenue used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce; and (iii)an accounting of any Federal funds used by the public, quasi-public, or private agency to build, improve, or maintain the toll facility, to validate that the credit has been reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds;
(B)the documentation of maintenance of effort for toll credits earned by the originating State; and (C)the accuracy of the accounting system of the State to earn and track toll credits.
(2)SelectionOf the States that submit an application under paragraph (1), the Secretary may select not more than 10 States to be designated as an originating State. (3)Limitation on salesAt any time, the Secretary may limit the amount of unused toll credits that may be offered for sale under the pilot program.
(e)Transfer or sale of credits
(1)In generalIn carrying out the pilot program, the Secretary shall provide that an originating State may transfer or sell to a recipient State a credit not previously used by the originating State under section 120(i) of title 23, United States Code. (2)Website supportThe Secretary shall make available a publicly accessible website on which originating States shall post the amount of toll credits, verified under subsection (d)(1)(A), that are available for sale or transfer to a recipient State.
(3)Bilateral transactionsAn originating State and a recipient State may enter into a bilateral transaction to sell or transfer verified toll credits. (4)NotificationNot later than 30 days after the date on which a credit is transferred or sold, the originating State and the recipient State shall jointly submit to the Secretary a written notification of the transfer or sale, including details on—
(A)the amount of toll credits that have been sold or transferred; (B)the price paid or other value transferred in exchange for the toll credits;
(C)the intended use by the recipient State of the toll credits, if known; (D)the intended use by the originating State of the cash or other value transferred;
(E)an update on the toll credit balance of the originating State and the recipient State; and (F)any other information about the transaction that the Secretary may require.
(5)Use of credits by transferee or purchaserA recipient State may use a credit received under paragraph (1) toward the non-Federal share requirement for any funds made available to carry out title 23 or chapter 53 of title 49, United States Code, in accordance with section 120(i) of title 23, United States Code. (6)Use of proceeds from sale of creditsAn originating State shall use the proceeds from the sale of a credit under paragraph (1) for the construction costs of any project in the originating State that is eligible under title 23, United States Code.
(f)Reporting requirements
(1)Initial reportNot later than 1 year after the date on which the pilot program is established, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the pilot program. (2)Final reportNot later than 3 years after the date on which the pilot program is established, the Secretary shall—
(A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (i)determines whether a toll credit marketplace is viable and cost-effective;
(ii)describes the buying and selling activities under the pilot program; (iii)describes the average sale price of toll credits;
(iv)determines whether the pilot program could be expanded to more States or all States or to non-State operators of toll facilities; (v)provides updated information on the toll credit balance accumulated by each State; and
(vi)describes the list of projects that were assisted by the pilot program; and (B)make the report under subparagraph (A) publicly available on the website of the Department.
(g)Termination
(1)In generalThe Secretary may terminate the pilot program or the participation of any State in the pilot program if the Secretary determines that— (A)the pilot program is not serving a public benefit; or
(B)it is not cost effective to carry out the pilot program. (2)ProceduresThe termination of the pilot program or the participation of a State in the pilot program shall be carried out consistent with Federal requirements for project closeout, adjustment, and continuing responsibilities.

